Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1, 2, 4, and 5 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
Below is a reiteration of the reasons for allowance indicated in the previous office actions; the allowable subject matter is now incorporated into all independent claims. 
Regarding claims 1 and 4, the closest art of record, Silvon (US 8826504), discloses a disc brake piston retractor tool with a reversible wrench assembly (18), including a coupler (16), a first pressure plate (12), a second pressure plate (14), a threaded stud (24) and a void space (32, 36). However, Silvon does not teach, suggest, or render obvious, alone or in combination, the interconnection of the coupler through said void space and the threaded stud through said second pressure plate, in combination with additional elements of the claimed invention. Modification of Silvon to meet the claimed invention would require a redesign of the matings between the threaded stud (24) into the counter bore (36) of the hollow stud (32), designed to expand and contract by being ratcheted by the encircling coupler (16). This modification would hinder the quintessential functionality of the apparatus. 
Regarding claims 4 and 5, the closest art of the record teaches elements of the claimed invention as explained above, however Silvon does not teach, suggest, or render obvious, alone or in combination, the interconnection of the coupler and snap ring disposed in and functioning as required by the claim limitations, in combination with additional elements of the claimed invention. 
Claim 2 is allowed due to dependency from an allowable base claim. For the above stated reasons, the application is now in condition for allowance. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAKENA S MARKMAN whose telephone number is (469)295-9162. The examiner can normally be reached Monday-Thursday 8:00 am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Kozak can be reached on 571-270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAKENA S MARKMAN/Examiner, Art Unit 3723                                                                                                                                                                                                        
/TYRONE V HALL JR/Primary Examiner, Art Unit 3723